      Case 1:17-cv-05165-SDG Document 132 Filed 09/12/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


TARSUS CONNECT, LLC,

     Plaintiff,

                                               CIVIL ACTION FILE
V.
                                               No. l:17-cv-05165-SCJ

CVENT, INC.,


     Defendant




                            CORRECTED ORDER

        The following order is entered in place of the order entered September


II/ 2019. Doc. No. [131].


        This matter is before the Court on Defendant's Motion for Summary


Judgment (Doc. No. [72-1]) and Plaintiffs Motion for Summary Judgment (Doc.

No. [85-1]). As the Court noted in its Order on Defendant's Motion to Strike


(Doc. No. [130]), portions of the electronic discovery Plaintiff relies upon in

support of its Motion for Summary Judgment were untimely produced. The
    Case 1:17-cv-05165-SDG Document 132 Filed 09/12/19 Page 2 of 2




Court therefore excluded that information (located at bates 1 numbers


TARSUS006560-TARSUS009836). Upon further review, the Court believes

other documents contained in Plaintiffs exhibits m support of its Motion for


Summary Judgment may have also been untimely produced.


      Therefore/ Plaintiff is ORDERED to show cause by September 13, 2019

which documents were produced to Defendant before the close of discovery on


January 14, 2019, and which were untimely produced thereafter.2 The Clerk is


DIRECTED to submit this show cause order to the Court if Plaintiff fails to

comply.


      IT IS SO ORDERED this \2^ day of September/ 2019.




                                                     ^c C./^           fi^te^s^

                                         HONORABLE STEV^:. JONES
                                         UNITED STATES DISTRICT JUDGE




1 The previous order (Doc. No. [131]) incorrectly referred to the documents by "bytes"
number, rather than "bates" number.

2 The Court instructs Plaintiff to refer to each document by bates number/ exhibit
number/ and corresponding docket number entry.

                                          2
